Samuel J. Silverman, J.
Plaintiff’s motion for partial summary judgment is denied. Defendant’s motion for partial summary judgment is granted to the extent of awarding judgment declaring that subdivision (3) of section 16 of the New York State Urban Development Corporation Act (L. 1968, eh. 174) is valid and constitutional insofar as it purports to exempt projects of the Urban Development Corp. from zoning laws and regulations and other local laws and regulations of cities, towns and villages of the State, and in particular of the Village of Ossining, (a) The act deals with matters of State concern and is thus not in violation of the home rule provisions of the State Constitution (Adler v. Deegan, 251 N. Y. 467; N. Y. Const., art. IX, § 3, subd. [a], par. [3]); (b) the act relates to matters exempted from the grant of zoning authority to municipalities under subdivision 4 of section 11 of the Statute of Local Governments (L. 1964, ch. 205; N. Y. Const., art. IX, § 3, subd. [a], par. [3]; art. XVIII, § 1); (c) State instrumentalities are inherently exempt from local zoning regulations.
Settle declaratory judgment with provision for severance as to all issues not covered by the foregoing decision.